Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter

Claims 1-5, 8-13, 15-20, 23-28, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-5, 8, 16-20, and 23, the prior art of record fails to anticipate or render, singly or in combination, obvious the claimed limitations, especially “in a case that the first network device does not acquire the UE context information, rejecting, by the first network device, the registration request message or registration updating request message sent by the UE, and sending, by the first network device, second indication information to the UE, wherein the second indication information is used to indicate that the UE uplink data is not sent to the third network device" within context of the claim as a whole.
Regarding claims 9-13, 15, 24-28, and 30, the prior art of record fails to anticipate or render, singly or in combination, obvious the claimed limitations, especially “in a case that the first network device does not acquire the UE context information, rejecting, by the first network device, the registration request message or registration updating request message sent by the UE, and sending, by the first network device, second indication information to the UE, wherein the second indication information is used to indicate that the UE uplink data is not sent to the third network device" within context of the claim as a whole.
Consequently, the disclosed independent claims are allowed on behalf of the above-discussed reasons, and also preserved via Applicant Arguments/Remarks filed on March 17, 2022 as well.  Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647